Title: From Alexander Hamilton to Nicholas Fish, [16 September 1794]
From: Hamilton, Alexander
To: Fish, Nicholas


[Philadelphia, September 16, 1794]
Dear Sir
Mr. Smith, the bearer of this, a citizen who I believe has had a good zeal in the public cause, & is in great distress has applied to me for some public appointment. I know nothing that will suit him & that he will suit at present. I give him a line to you to satisfy him but with an anticipation that it is not likely you have any thing in your power. If you have I shall be glad he may be served.
Yrs.
A Hamilton
Sep 16, 1794
